Per curiam.
The Investigative Panel of the State Disciplinary Board, after *383conducting an investigation into the grievance filed against the Respondent, Richard A. Garcia, found that Garcia had violated Standards 4, 21, 22, 23, 44, 45, 61, 63, 65, and 68 of Bar Rule 4-102. The Investigative Panel subsequently filed a notice of discipline, Bar Rule 4-208.1, recommending the disbarment of Garcia. Service was perfected on Garcia by certified mail, and Garcia failed to file a rejection of the notice of discipline within 23 days from the date the notice of discipline was mailed to him. Bar Rule 4-208.3 (a). Accordingly, we disbar Garcia from the practice of law in the State of Georgia. If Garcia ever petitions for reinstatement, he must comply with the reinstatement procedures that are in effect at the time he files his petition. Moreover, Garcia is reminded that he must comply with the provisions of Bar Rule 4-219 (c) within 45 days of his disbarment.
Decided April 12, 1993
Reconsideration denied October 1, 1993.
William P. Smith III, General Counsel State Bar, Jeffrey R. Davis, Assistant General Counsel State Bar, for State Bar of Georgia.
George Handelsman, for Garcia.

Disbarred.


All the Justices concur, except Benham, J., not participating.